ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Teledyne Scientific & Imaging, LLC          )      ASBCA No. 61105
                                            )
Under Contract No. HROO 11-09-C-OO 16       )

APPEARANCE FOR THE APPELLANT:                      Nicole J. Owren-Wiest, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 April 2018




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61105, Appeal of Teledyne Scientific
& Imaging, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Teledyne Scientific & Imaging, LLC          )      ASBCA No. 61105
                                            )
Under Contract No. HROO 11-09-C-OO 16       )

APPEARANCE FOR THE APPELLANT:                      Nicole J. Owren-Wiest, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 April 2018




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61105, Appeal of Teledyne Scientific
& Imaging, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals